DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/29/22 have been fully considered but they are not persuasive.
On page 15 regarding drawing objections Applicant argues the term “handle” has been removed from the claims and thus overcomes the drawing objections with regards to the “handle and guide shaft” as being a part of the implant. 
The Examiner respectfully notes that since the “guide shaft” being a part of the implant has not been clarified or amended this objection is maintained. 
On pages 15 regarding drawing objections to the striations/serrations/deficiencies not being shown, Applicant argues new figures are submitted which show these features.
The Examiner respectfully notes that these new figures constitute new matter, since the originally filed drawings do not show these features. 
On pages 16-23 Applicant appears to summarize standards for legal review.
On pages 23-24 Applicant appears to argue that there is support for a delivery tool as delivering a stent. 
It is unclear to the Examiner what these paragraphs are in reference to when it comes to the rejection of record, and thus a response for/against these arguments cannot be made. 
On page 25 regarding prior art rejections, Applicant makes arguments regarding Spearman’s barrier layer not being elastic.
The Examiner respectfully notes no claim requirements for an elastic barrier making these arguments unclear. 
On page 26 Applicant argues neither Spearman nor Chang teach an aqueous-removeable cover on their implants, repeating arguments made in the response filed 01/14/22.
The Examiner respectfully agrees and notes the rejection of record does not state that either do, making this argument, as it relates to the rejection of record, unclear. 
On pages 26-28 regarding the term “disrupting” Applicant repeats arguments made in the response filed 01/14/22.
The Examiner respectfully refers back to the response made in the rejection mailed 03/02/22 with regards to these arguments. 
On pages 28-29 Applicant repeats arguments made 01/14/22 with regards to Sullivan.
The Examiner respectfully refers to the responses mailed 03/02/22 with regards to these arguments. 
 On pages 29-30 Applicant repeats arguments made 01/14/22 with regard to Medtronic’s bent guide shaft.
The Examiner respectfully repeats the response mailed 03/02/22: this argument remains unclear, since Medtronic is not utilized in the rejection of record. 
On page 30 Applicant repeats arguments made 01/14/22 with regards Spearman’s barrier layer. 
The Examiner respectfully refers to the response mailed 03/02/22 with regards to this same argument. 
On page 31 Applicant repeats arguments made on 01/14/22 with regards to Green and a blunt needle.
The Examiner respectfully repeats the response mailed 03/02/22: this argument remains unclear since Green isn’t recited in the rejection of record to teach a blunt needle.  
On pages 32-47 Applicant makes comments about figures. 
Since these don’t appear to be arguments directed towards any rejection of record the Examiner respectfully acknowledges the statements. 

Claim Objections
Claims 21 and 27 are objected to because of the following informalities:  
Claim 21 is objected to for referring to “the temporary medical implant” with improper antecedent basis.
Claim 27 is objected to for claiming the shaft is bent “between through angles”. 
Appropriate correction is required.

Drawings and Specification
The drawings and specification are objected to because:
-the guide shaft (with its bent tip and lumen) of the implant are not shown (but required by the claims)
-ANY “guide shaft” is not shown but required by the claims
-figure 4e is new matter and must be deleted (with appropriate specification amendments to support the deletion). While it is similar to original figure 13c, the end of the tool is different. Original Figure 13c had different ends and labels, and is missing sheath 1306. Figure 4e describes there being a “protective cover” which is new, “410” as perforations on the needle and 412 perforations on the implant, but the original figure 13c didn’t indicate any perforations at all. While some circles are present on the original figure it wasn’t clear what these were and they can’t be assumed to be perforations within any specific structure without this being new matter.
-Figure 6 is new matter and must be deleted (with appropriate specification amendments to support the deletion). While it is similar to original figure 11, it includes two extraneous features which weren’t originally shown (elements 1102c “indentations” and 1100 “striations”).  These features are considered new matter within the figure and must be deleted. The Examiner notes that these elements are required to be shown by the figures (since all subject matter must be claimed), and thus when these are deleted the drawings will be objected to one more for not showing claimed subject matter.
-figure 7 is new matter and must be deleted (with appropriate specification amendments to support the deletion). While it is similar to original figure 12, it has significant changes made. The following are considered new matter: the adjustment to the height, thickness, and extent of the protective sheath/cover, the adjusted dimensions and 3d depiction of elements 1204b, the presence of element 1208.   
-the specification has the following new matter (underlined below, since this does not have support in the originally filed drawings or specification):

    PNG
    media_image1.png
    570
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    813
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    421
    790
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    446
    824
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    718
    750
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    274
    747
    media_image7.png
    Greyscale

(with reference to the above underlined “Figures 1 through 4) the Examiner notes that figure 3 wasn’t present in the originally filed invention, so there isn’t support for the protective cover/sheath being omitted. Further, figures 4c-e where actually original figures 5 and/or 13 and/or are new herein, and thus these also don’t have support for the protective cover/sheath being omitted.)

    PNG
    media_image8.png
    417
    745
    media_image8.png
    Greyscale

(with reference to the above underlined ~70 degree bend, the originally filed specification doesn’t have support for the maximum width of the tool with the range of bends, but rather only support for the width of the tool with the ~110 degree bend.)

    PNG
    media_image9.png
    798
    819
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    148
    769
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    541
    796
    media_image11.png
    Greyscale

(with respect to the above underlined sections, the specification doesn’t have support for this specific embodiment of the method as having the bent tip before inserting into an ostium, nor for the implant being implanted as definitely including the protective cover.)

    PNG
    media_image12.png
    607
    794
    media_image12.png
    Greyscale
 
(with respect to the above underlined sections, the specification doesn’t have support for this specific embodiment of the method as having the bent tip before inserting into an ostium, nor for the implant being implanted as definitely including the protective cover. Further, there isn’t support for the guide shaft as including a “stop and needle” since the “guide shaft” isn’t even pictured in the drawings it appears the delivery tool includes the stop and needle but not necessarily a “guide shaft” thereof.)

    PNG
    media_image13.png
    619
    819
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    677
    816
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    591
    771
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    591
    826
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    565
    820
    media_image17.png
    Greyscale


-the specification (marked up version) page 8 states “a hand held tool is used for placement and hydration of a nasal ostial implant comprising the temporary polymeric medical nasal ostial implant with a protective cover” but it doesn’t make sense for the tool to comprise the implant and cover but also be used to place the implant
-there isn’t a description of ‘figure 4’ 
-the specification includes multiple recitations of words which are both underlined as well as stricken through, making it unclear whether these are insertions or deletions
-specification (marked up version) page 14 refers to “the device with the nasal ostial implant” but it isn’t clear what the device with the implant is.
-specification (marked up version) page 16 refers to a “shaft” but it is unclear what the shaft is, what it belongs to, what it does, where it is in the figures, etc.  
-specification (marked up version) page 17 states that it is preferred that the ostium “is a nasal ostium…such as the nasal passages, urinary passages, ear passages,….” but it isn’t clear how a nasal ostium includes urinary, ear, anus, tear ducts, etc. 
-specification (marked up version) pages 17-18 lists ostia with periods present at the end of each type as opposed to semicolons
-specification (marked up version) page 19 states that figure 5b shows a “side view” of a bent tool but 5b is described previously as referring to a “bottom view” and not a side view
-specification (marked up version) page 32 states “perforations, holes, slits, or other defects” are shown in elements 526, 528, and 538 in figure 5 but this is inaccurate
-specification (marked up version) page 33 describes there being a “guide shaft” having a “stop and a needle” and “lumen” and “bent tip” but this isn’t shown in the drawings 
-specification (marked up version) page 412 capitalizes “Expanded” but this is grammatically incorrect

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 37 states the cover maintains the first diameter against forces of expansion “in a dry state”. The specification’s only disclosure related to this is that the cover can contribute to “structural integrity” but doesn’t disclose that it maintains the first diameter when dry. This is accordingly new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 24, are indefinite for claiming the implant comprises: a cover, a polymer tube, elements c-d which are actually not parts of the implant itself but rather features of the elements already recited, and then a guide shaft, and another “feature” of the guide shaft. It is unclear how elements c-d and e-f are actually part of the implant as the claim requires. It is further unclear since elements of the “guide shaft” aren’t disclosed or pictured as being a part of the implant at all, making it unclear what the nexus is between these implant elements and the other implant elements (of the cover and tube). The Examiner believes these aren’t actually a part of the implant at all, but are rather distinct therefrom as a possible delivery device. Later, step II indicates that the guide shaft is inserted while it supports the implant, but since the claim has defined the guide shaft as being a part of the implant, it is unclear how part of the implant is supporting itself. Further, step iv) of the method also indicates that the “guide shaft” is removed without removing the implant, but this is unclear since the  claims, as worded, have indicated the “guide shaft” is a part of the implant.
The claim further refers to “the aqueous-swellable and biodegradable polymer” but the claim has previously only defined the “aqueous-removable protective cover” as being aqueous-anything. It is unclear whether this is an attempt to claim the aqueous-removable cover and the biodegradable polymer, or whether this is an entirely new polymer (e.g. one that is biodegradable as well as aqueous swellable). 
Claim 30 is indefinite for claiming the implant includes a shaft to stiffen the blunt needle, or perforations. As the Examiner best understands, these listed features are actually a part of the “hand-held device” (or the delivery device/catheter) as opposed to the implant. It is accordingly unclear what part of the invention has one of the sheath/perforations. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24, 27, 31-33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman et al. (US 20180071118 A1), hereinafter known as Spearman in view of Chang et al. (US 20060095066 A1) hereinafter known as Chang, as they are best understood in light of all the issues described above.
Regarding claim 21 Spearman discloses a method of maintaining an open sinus ostium in a mammal ([0012], [0035]) using a polymeric medical implant ([0036]) comprising an aqueous swellable and biodegradable polymer ([0029]), the implant being a nasal ostial implant ([0008]) comprising: 
an aqueous-removable protective cover ([0030] a biodegrading implant is removed via an aqueous medium, since the body is inherently aqueous);
a cylindrical polymeric tube having a length, outer surface, a first diameter, and a cross-section ([0036]);
wherein the cover is in contact with and positioned over the outer surface of the tube ([0030]), and the cover maintains the dimensions of the implant against expansion forces ([0045] the devices expand (e.g. experience expansion forces) via the addition of fluid to the compressed foam structure; [0031] there is a barrier layer which prevents passage of water into the lumen or body of the foam tube. The barrier layer, less swellable than the underlying tube and providing a barrier to the passage of fluid, acts to maintain the dimensions of the implant against expansion forces for at least some point in time), and the cover is biocompatible ([0034]), and disruptable by being bioabsorbable ([0030]);
wherein the method comprises:
inserting the implant into the sinus ostium ([0035]);
hydrating the cover to disrupt it and allow the implant to expand ([0030] the outer barrier layer is “less aqueous-swellable than the first aqueous-swellable and biodegradable polymer” indicating that the cover is inherently hydrated. The Examiner notes that once the cover is disrupted and degraded enough, it is inherent than the underlying implant is allowed to likewise swell (expand)); 
hydrating the implant to swell the implant ([0040]),
wherein the first diameter expands by at least 15% when water is absorbed therein as compared to a first diameter in the dry state ([0049]);
wherein the aqueous-swellable and degradable polymer remaining in the nasal ostium for at least one hour after insertion into the aqueous ostium ([0038]), and 
the implant biodegrading ([0028]-[0030] all layers of the implant degrade);
but is silent with regards to the implant (or possibly a delivery device?) having guide shaft, and the method of implanting with the delivery device.
However, regarding claim 21 Chang teaches (a delivery device for a stent comprising): 
a guide shaft (Figure 8I item 760) with a distal end with a lumen (Figure 8I) and a bent tip ([0141]); 
wherein the guide shaft supports the implant extending from, adjacent to, or along the distal end of the guide shaft (Abstract; Figure 12a);
and a method of maintaining an open ostium which comprises:
inserting the implant into the sinus ostium ([Figure 12a; [0153]);
inserting the guide shaft with the bent tip while the shaft supports the implant ([0228] the bent tip/stent combination is taught by Chang);
allowing the implant to expand (Figure 12c)
and then removing the guide shaft without removing the implant after the implant expands (Figure 12c shows the implant expanding within the ostia. The Examiner notes the inherency of the guide shaft being removed after this expansion).
Spearman and Chang are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Spearman by including a delivery device such as is taught by Chang and having a corresponding method of implanting, since stents are routinely delivered via a catheter within the art and include these basic method delivery steps. These are not unique in the art and are common, predictable, and welled-understood.
Regarding claim 24 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the tip of the guide shaft is bent between 70-115 degrees when inserted into the ostium (The Examiner refers to Figures 8H-I, in which the tip of the guide shaft is seen to be bent, probably in the neighborhood of 90 degrees from a longitudinal axis. Although Applicant hasn’t specified the bend as being relative or from the point of view of any particular axis or position (thus indicating that the bend is inherently between 70-115 degrees from something when inserted into the ostium), the Examiner understands that when viewing the drawings of Chang (which the Examiner does not understand as being drawn to scale), would understand the obviousness of modifying the angle of the bent tip so that it lies in the neighborhood of 90 degrees (i.e. between 70-115 degrees) since this is about what Chang illustrates in their figures), and 
manually supporting the guide shaft, and manually inserting the implant into the ostium using the guide shaft (Figure 1a shows the delivery device is hand-held and [0013] describes how the doctor places the devices manually).
Regarding claim 27 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the distal end of the guide shaft is bent between an angle of 0-180 degrees (The Examiner refers to Figures 8H-I, in which the tip of the guide shaft is seen to be bent, which inherently indicates a bend between 0-180 degrees (which would be “straight”)).
Regarding claim 31 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Spearman further discloses the cover comprises an aqueous soluble/dispersible/degradable organic material ([0034]).
Regarding claim 32 see the rejection to claim 31 above.
Regarding claim 33 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches the tip of the guide shaft is bent between 70-115 degrees when inserted into the ostium (The Examiner refers to Figures 8H-I, in which the tip of the guide shaft is seen to be bent, probably in the neighborhood of 90 degrees from a longitudinal axis. Although Applicant hasn’t specified the bend as being relative or from the point of view of any particular axis or position (thus indicating that the bend is inherently between 70-115 degrees from something when inserted into the ostium), the Examiner understands that when viewing the drawings of Chang (which the Examiner does not understand as being drawn to scale), would understand the obviousness of modifying the angle of the bent tip so that it lies in the neighborhood of 90 degrees (i.e. between 70-115 degrees) since this is about what Chang illustrates in their figures).
Regarding claim 37 Spearman discloses a method of maintaining an open sinus ostium in a mammal ([0012], [0035]) using a temporary ([0032] ) wicking polymeric medical implant ([0036]) comprising an aqueous swellable and biodegradable polymer ([0029]), the implant being a nasal ostial implant ([0008]) comprising: 
an aqueous-removable protective cover ([0030] a biodegrading implant is removed via an aqueous medium, since the body is inherently aqueous);
a cylindrical polymeric tube having a length, outer surface, a first diameter, and a cross-section ([0036]);
wherein the cover is in contact with and positioned over the outer surface of the tube ([0030]), and the cover maintains the first diameter dimensions of the implant against expansion forces ([0045] the devices expand (e.g. experience expansion forces) via the addition of fluid to the compressed foam structure; [0031] there is a barrier layer which prevents passage of water into the lumen or body of the foam tube. The barrier layer, less swellable than the underlying tube and providing a barrier to the passage of fluid, acts to maintain the dimensions of the implant against expansion forces for at least some point in time), in a dry state (inasmuch as Applicant has support for the cover maintaining the first diameter in the dry state, Spearman discloses the cover maintains the diameter in the dry state (see the 112a rejection above and Spearman’s [0031])) and the cover is biocompatible ([0034]), and disruptable by being bioabsorbable ([0030]);
wherein the method comprises:
inserting the implant into the sinus ostium ([0035]);
hydrating the cover to disrupt it and allow the implant to expand ([0030] the outer barrier layer is “less aqueous-swellable than the first aqueous-swellable and biodegradable polymer” indicating that the cover is inherently hydrated. The Examiner notes that once the cover is disrupted and degraded enough, it is inherent than the underlying implant is allowed to likewise swell (expand)); 
hydrating the implant to swell the implant ([0040]),
wherein the first diameter expands by at least 15% when water is absorbed therein as compared to a first diameter in the dry state ([0049]);
wherein the aqueous-swellable and degradable polymer remaining in the nasal ostium for at least one hour after insertion into the aqueous ostium ([0038]), and 
the implant biodegrading ([0028]-[0030] all layers of the implant degrade);
but is silent with regards to the implant being attached to a tool with a handle and guide shaft, and the method of implanting with the delivery device.
However, regarding claim 37 Chang teaches a delivery device for a stent comprising: 
a handle (Figure 1a item 22);
a guide shaft (Figure 8I item 760) with a distal end with a lumen (Figure 8I) and a bent tip ([0141]); 
wherein the guide shaft supports the implant extending from, adjacent to, or along the distal end of the guide shaft (Abstract; Figure 12a);
and a method of maintaining an open ostium which comprises:
inserting the implant into the sinus ostium ([Figure 12a; [0153]);
inserting the guide shaft with the bent tip while the shaft supports the implant ([0228] the bent tip/stent combination is taught by Chang);
allowing the implant to expand (Figure 12c)
and then removing the guide shaft without removing the implant after the implant expands (Figure 12c shows the implant expanding within the ostia. The Examiner notes the inherency of the guide shaft being removed after this expansion).
Spearman and Chang are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Spearman by including a delivery device such as is taught by Chang and having a corresponding method of implanting, since stents are routinely delivered via a catheter within the art and include these basic method delivery steps. These are not unique in the art and are common, predictable, and welled-understood.

Claims 22-23, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman and Chang as is applied above in view of Sullivan et al. (20030028237 A1) hereinafter known as Sullivan.
Regarding claim 22 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Spearman further discloses the implant has the cover in contact with the outer surface of the tube (see rejection to claim 21 above),
but is silent with regards to hydrating the implant to disrupt the aqueous-removable cover.
However, regarding claim 22 Sullivan teaches an implant which is expanded to disrupt a cover ([0035]). Spearman and Sullivan are involved in the same field of endeavor, namely expandable stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Spearman Chang Combination so that the implant is expanded before the cover such as is taught by Sullivan since this is a well-understood alternative in the art to disrupting a cover to allow the implant expansion. MPEP 2143 explains how applying a known technique to a known device yielding predictable results constitutes a prima facie case of obviousness. As regards the implant being hydrated to disrupt the cover, the Examiner notes that since Spearman discloses their implant expands via hydration, the person of ordinary skill in the art would likewise find it obvious to ensure that the implant’s expansion occurs as a result of hydration of the implant in order to stay true to the disclosure of Spearman.
Regarding claim 23 the Spearman Chang Sullivan Combination teaches the method of claim 22 substantially as is claimed, 
wherein Sullivan further teaches the cover has physical striations/serrations/deficiencies in its structure to facilitate disruption ([0052] notches).
Regarding claim 25 see the rejection to claim 22 above.
Regarding claim 26 see the rejection to claim 23 above.
Regarding claim 28 see the rejection to claim 23 above.

Claims 29-30, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearman in view of Chang as is applied above in view of Green et al. (US 5807327 A) hereinafter known as Green.
Regarding claim 29 the Spearman Chang Combination teaches the method of claim 21 substantially as is claimed, 
wherein Chang further teaches a blunt needle (Figures 8i shows the blunt needle tip);
but is silent with regards to the inclusion of the delivery device having a physical stop.
However, regarding claim 29 Green teaches a delivery catheter which includes a physical stop to locate a stent placed upon the device (Figure 4b item 258). Spearman and Green are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery device of the Spearman Chang Combination to ensure there is a physical stop on the device to hold the stent thereupon in order to prevent snagging of the leafing and trailing edges of the stent against an intraluminal bodily vessel and provide an atraumatic transition between the catheter tip and the stent’s leading edge. 
Regarding claim 34 see the rejection to claim 29 above.
Regarding claim 30 the Spearman Chang Green Combination teaches the method of claim 29 substantially as is claimed, 
wherein Chang further teaches the (delivery device?)/implant includes one of: a shaft to stiffen the blunt needle as necessary or perforations/holes/slits/defects around the blunt needle/distal tip circumference to facilitate the radial flow of fluids/solids into the implant ([0139] the guide catheters of Chang can include a non-malleable hypotube).
Regarding claim 35 see the rejection to claim 30 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/07/22